Title: To James Madison from George Joy, 7 January 1812
From: Joy, George
To: Madison, James


Dear sir,London 7th Janry 1812
As I am prevented proceeding to Liverpool to embark in this ship only by a doubt lately suggested by Mr: Maury whether she will proceed or not; (tho’ I think, (and so does Mr: Russell,) that no conciliatory measures on the part of this Government, are likely to detain her for a freight;) I am not prepared with such Duplicates, and other Communications, as I should otherwise have sent in her.

The Object that induced my resolution to go to America, has been, I am happy to find, without any of the Effect that the Accounts I had of it led me to apprehend. The same pretence of partiality is indeed inveterately kept up; but I do not find that it derives, even here, any material support from the insinuations of Mr Smith. Being on the wing however I mean to pursue my Journey; tho’ as my motive has now become in a great measure my own, I am less zealous to encounter head winds and storms, or to drive to Liverpool with a Portmanteau at a time, when the non intercourse will prevent my Baggage following me by any other route to take the precarious Chance of a Passage.
A few words in your Message of the 5th. Novr: and still more the dispatches of Mr: Erving to which it refers, will subject me to the necessity of recapitulating the advices which, (with the exception of such information as it would not have been quite right to submit to a precarious Conveyance,) I have not failed to transmit; and which ought to have been in your possession at the time.
I was instead advised in the very letter that brot: me the first information of Mr: Smith’s Pamphlet that Mr: E. would in all probability take to himself the merit of producing the Effects for which I had so long laboured with ultimate success; and this, tho’ I have not yet read his dispatches, appears very clearly from a slight inspection of them at Mr. Russell’s last Evening; and some detached parts of them that I have seen in some American Papers since the arrival of the Hornet.
Believing as I do in my Conscience that the Mission of Mr: Erving has not been attended with a single benefit; but that, on the contrary, it has had a very pernicious tendency as far as it has had any tendency at all; I do think ⟨it⟩ incu⟨m⟩bent on me to demonstrate that opinion and to develope the Evidences on which it rests; and if I could not be prevailed on by my friends to give myself this trouble for my own sake; it would be repugnant to the sincere desire I have always entertained to be useful to you personally; to have the cheif Magistrate possessed of all the information that ought to influence him, in his important Capacity of nominating to Offices of trust, and enable him to convey that information to those members of the Legislature, who sometimes advise, and who must approve or reject his nominatio⟨ns.⟩
To this subject I shall attend on my arrival in America. Should I be detained here some days longer, I shall endeavour to make myself useful in another direction. I have been for some time at a loss, how this could best be done; not knowing the Path that you would think it most adviseable to have pursued for the ultimate benefit of the Country; and fearful to counteract in my endeavours to promote your Views; but the Report of the Committee now received, is so decided in it’s resistance to the measures of france, as well as England, that it [is] less difficult to know how to direct one’s Efforts. I have waited to the last Momen⟨t⟩ for the Regent’s speech, which ⟨i⟩s n⟨o⟩t yet out. I must therefore conclude in haste, very sincerely Dear sir, Your friend & servt:
Geo: Joy.
